Scott, Judge,
dissenting. What may be the province of the court in the interpretation of foreign laws for the benefit of the jury I do not deem it necessary to determine, as I conceive no such question is involved in this record. The question for the jury was, whether slavery existed in Canada. No statute was produced creating or establishing that institution which called for the interpretation of the court. From the fact that there were laws and documents, in which reference was made to slaves, or which contemplated a state of slavery, it was to be inferred that slavery lawfully existed in Canada. That inference was one of fact to be made by the jury. As the jury have found the fact, whose exclusive province it was to do so, the practice -of this court, now established for a number of years, forbids that a judgment should be reversed because a verdict is against the weight of evidence.